Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SAN JOAQUIN BANCORP Administrative Offices 1000 Truxtun Avenue Phone: (661) 281-0360 Bakersfield, CA 93301 Fax: (661) 281-0366 News Release San Joaquin Bancorp  2008 Financial Results BAKERSFIELD, Calif., February 27, 2009 (Business Wire): San Joaquin Bancorp (OTCBB: SJQU), a bank holding company with $936 million in assets, today announced financial results for the year ended December 31, 2008. Financial Performance In the 4 th quarter of 2008, the Company had net income after tax of $1,559,000 compared to net income of $2,494,000 for the 4 th quarter of 2007. Earnings per share (EPS) for the 4 th quarter of 2008 were $0.39 per diluted share compared to $0.62 per diluted share reported in the 4 th quarter of 2007. The Company added additional provision for loan losses of $3,445,000 (equivalent to $1.87 million, net of taxes) resulting from increases in classified loans and declining real estate value associated with those loans in the 4 th quarter of 2008. For the year ended December 31, 2008, net income was $2,469,000 compared to $9,418,000 reported for fiscal 2007. Diluted earnings per share (EPS) were $0.61 and $2.31 for the years ended December 31, 2008 and 2007, respectively. The provision for loan losses of $16,644,000 for all of 2008 due to increases in classified loans and declining real estate values associated with those loans was the primary reason for the decrease in the Companys operating results for the year. For the year ended December 31, 2008, ROAA and ROAE were 0.28% and 4.21%, respectively, compared to 1.21% and 18.76% for the year ended December 31, 2007. President Bart Hill stated, We are pleased to report net profits of more than $2.4 million during a year when the economy weakened considerably and many banks suffered losses. In the 4 th quarter, our Management team developed a strategic plan designed primarily to strengthen capital, improve liquidity, and reduce classified loans and credit risk. The Company remains well capitalized, and with implementation of the strategic plan, we believe we will improve and strengthen the Company for continued profitability and service to our customers. Hill also added, We are very excited that San Joaquin Bank increased its market share of commercial deposits in Kern County to 13.4% at mid-year 2008, up from 12.3% in 2007. San Joaquin Banks market share is now the third largest of twenty-two FDIC-insured financial institutions in the County. I am also proud to report that during 2008 San Joaquin Bank continued to support our local communities by funding 470 new loans, totaling over $300 million, in spite of the difficult economic conditions. Loan and Deposit Growth Loan growth for 2008 was consistent with managements expectations. Total loans, net of unearned fees, were up $74.5 million or 10.7% to $773.0 million at December 31, 2008 compared to $698.5 million at December 31, 2007. Total deposits at December 31, 2008 were up $51.4 million or 7.2% to $767.5 million compared to $716.1 million at December 31, 2007. Overall, total assets grew by $67.3 1 million or 7.7% to $936.0 million at December 31, 2008 compared to $868.7 million at December 31, 2008. To support loan growth in 2008, the Company utilized funds from maturing investment securities as well as non-core funding. At the end of 2008, the Company held $95.5 million in investment securities compared to $113.3 million at the end of 2007. Non-core funding consisting of Federal Home Loan Bank (FHLB) advances, time deposits in amounts greater than $100,000, brokered deposits, public funds and other borrowings. At December 31, 2008, non-core funds were $171.1 milllion compared to $155.1 million at December 31, 2007. Non-core funding accounted for approximately 20.5% of total funding at year end 2008 compared to 19.5% at year end Income Statement Net interest income increased by $0.4 million or 5.3% from $7.8 million for the 4 th quarter of 2007 to $8.2 million for the 4 th quarter of 2008. The increase was due primarily to reduced interest expense year over year. Year-to-date net interest income increased by $2.9 million or 9.7% to $33.3 million in 2008 from $30.3 million in 2007. Net interest margin for the quarter ended December 31, 2008 was 3.93% compared to 4.00% for the 4 th quarter of 2007. Net interest margin year to date in 2008 was 4.01% compared to 4.20% in 2007. For the 4 th quarter of 2008, the provision for loan losses was $3,445,000 compared to $225,000 in 2007. For the year, the provision for loan losses was $16,644,000 compared to $900,000 in 2007. As a result, net interest income after the provision for loan losses declined for the 4 th quarter of 2008 to $4.7 million compared to $7.5 million for the same quarter in 2007 and for the full year, net interest income after the provision for loan losses was $16.6 million compared to $29.4 million for all of 2007. Non-interest income was $861,000 for the 4 th quarter of 2008 compared to $784,000 for the same period in 2007, an increase of $78,000 or 9.9% . Year to date, non-interest income was $3.5 million in 2008 compared to $3.1 million in 2007, an increase of $0.4 million or 11.3% . Non-interest expense for the 4 th quarter of 2008 was to $4.0 million in 2008 compared to $4.1 million in the 4 th quarter of 2007, a decrease of $125,000 or 3.0% . Non-interest expense year to date was $17.5 million in 2008 compared to $16.2 million in 2008, an increase of approximately $1.3 million or 7.8% . The Companys efficiency ratio, the measure of operating expense as a percent of net interest income plus non-interest income, improved to 47.6% for the year ended December 31, 2008 compared to 48.5% for the same period in 2007. The peer group average efficiency ratio for 2008 was 65.8% . Asset Quality The loans we consider classified are the loans and other credit facilities that we consider to be of the greatest risk to us and, therefore, they receive the highest level of attention by our account officers and senior credit management officers. Classified loans include both performing and nonperforming loans. During the 4th quarter of 2008, the Company continued to closely monitor all of its more significant loans, including all loans previously classified, due to heightened credit risk primarily in the real estate development market within the Companys primary market area, concentration risks, and more general concerns about the economy. At December 31, 2008, the Company had $89.9 million in classified loans compared to $7.8 million at December 31, 2007. Of these loans at year end 2008, $23.0 million were accruing loans that were not impaired and $66.9 million were deemed impaired. A loan impairment is a classification required under generally accepted accounting principles when it is considered probable that we may be unable to collect all amounts due according to the contractual terms of our loan agreement. Impaired 2 loans can be further categorized as performing or non-performing. Non-performing loans include loans past due 90 days or more that are still accruing interest and nonaccrual loans.
